THERIOT, J.,
concurring and assigning reasons.
IH agree with the majority that the trial court properly dismissed the petitions to quiet tax title filed by the tax purchasers, Central Properties and Husker Partners/U.S. Bank, d/b/a/ Husker Partners. In addition, I agree with the majority that the tax sales of the subject properties located in Covington, Louisiana, should be declared null and void for want of due process. | ^However, I differ with the majority’s reasoning and interpretation of statutory law.
The majority finds that the tax sales at issue must be set aside because the record is devoid of evidence that the tax collector, the St. Tammany Parish Sheriff, mailed or attempted to mail post-sale written notice of the tax sales to the mortgagee, Resource Bank, as required by La. R.S. 47:2156(B). I disagree with the majority’s reasoning on this point, because the plain language of the controlling statutory law states that post-sale notice provided by a tax sale purchaser to an interested party in accordance with La. R.S. 47:2156(A) satisfies the requirement that the interested party be duly notified of the tax sale under La. R.S. 47:2122(4).
The statutory scheme in effect at the time of the tax sales at issue in this case, i.e., “the 2008 revision,” states that “[n]o tax sale shall be set aside except for a payment nullity, redemption nullity, or a nullity under R.S. 47:2162,f1] all of which are relative nullities.” La R.S. 47:2286. The sole potential nullity demanding judicial consideration in the case at bar is the redemption nullity, which is defined as “the right of a person to annul a tax sale in accordance with R.S. 47:2286 because he was not duly notified at least six months before the termination of the redemptive period.!2]” La. R.S. 47:2122(10).
The 2008 revision states that an interested person is “duly notified” in accordance with La. R.S. 47:2122(10) if “an effort meeting the requirements of due process of law has been made to identify and to provide that person with a notice that meets the requirements of R.S. 47:2156, 2157, 2206, 2236, or 2275 ... regardless of ... [w]hether the effort resulted in actual notice to |athe personf;] [or] [w]hether the one who made the effort was a public official or a private party.” La. R.S. 47:2122(4) (emphasis added). In relevant part, La. R.S. 47:2156 provides:
A. Within the applicable redemptive period, the tax sale purchaser may send a written notice to any or all tax sale parties notifying the parties of the sale. The notice shall provide full and accurate information necessary to contact the tax sale purchaser, including the name, physical address, and telephone number of the purchaser. It shall be accompanied by a copy of the tax sale certificate received by the tax sale purchaser under the provisions of this Part and copies of the documents that the purchaser received with that sale. The notice shall inform the tax sale parties that the failure to redeem the property prior to the expiration of the applicable *251redemptive period will terminate the right to redeem the property, and the purchaser will have the right to seek confirmation of the tax title and take actual possession of the property. The notice shall be sufficient if it is in the form set forth in Subsection B of this Section.
B. For each property for which tax sale title was sold at tax sale to a tax sale purchaser:
(1) If the redemptive period is greater than two years, each January or as soon as practical thereafter, each tax collector shall send a written notice by United States mail, postage prepaid, to each tax notice party and each tax sale party whose interest would be shown on a thirty-year mortgage certificate in the name of the tax' debtor and whose interest was filed prior to the filing of the tax sale certificate that tax sale title to the property has been sold at tax sale.
(2) If the redemptive period is two years or less, within thirty days after filing a tax sale certificate to a third party, and thereafter each January and June or as soon thereafter as practical, each tax collector shall send a written notice by United States mail, postage prepaid, to each tax notice party and each tax sale party whose interest would be shown on a thirty-year mortgage certificate in the name of the tax debtor and whose interest was filed prior to the filing of the sale that tax sale title to the property has been sold at tax sale.
(3) The notice shall be given until the end of the applicable redemptive period. The notice. shall specify the property upon which the taxes are delinquent, the amount of taxes due, and the manner in which the property shall be redeemed and shall be sufficient if [set forth in accordance with the statutory form].
The majority correctly notes that La. R.S. 47:2156(B) employs use of the mandatory “shall” in detailing the requirements of the post-sale notice |4that must be provided by the tax collector to interested parties. Further, the majority correctly notes that there is no evidence in this case that the tax collector provided post-sale notice to Resource Bank. The majority therefore concludes that Resource Bank has a valid ground to have the tax sales nullified under La. R.S. 47:2286, In my view, however, the majority’s reliance upon the statutory language of the 2008 revision is misplaced, insofar as Subsection 2122(4) clearly states that an interested party may be duly notified through post-sale notice that meets, the requirements of La. R.S. 47:2156, regardless of whether such notice is effectuated by a public official or a private party, i.e., regardless of whether the post-sale notice is provided by the tax collector under Subsection 2156(B) or the tax sale purchaser under Subsection 2156(A).
In Adair Asset Management, LLC v. Turney, 50,574 (La.App. 2 Cir. 5/4/16), 195 So,3d 501, the Second Circuit analyzed the 2008 revision, including the provisions of La. R.S. 47:2156, and held that no redemption nullity occurred with respect to the tax sale of certain immovable property where the tax sale purchaser mailed post-sale redemption notices to all interested parties prior to expiration of the redemptive period in accordance with Subsection 2156(A). In that case, the trial court held that the tax sales at issue were null and void based upon the failure of the taxing authority, the City of Shreveport, to provide proper pre-sale notice to all interested parties in violation of the constitutional due process guarantees set forth by the United States Supreme Court in Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983). *252See Adair Asset Management, LLC, 195 So.3d at 507.
Though the trial court’s judgment in Adair Asset Management, LLC ultimately rested upon the requirement of pre-sale notice, it must be noted |Bthat both the trial court and appellate court in that case addressed the statutory requirement of post-sale notice under the 2008 revision. In pertinent part, the appellate court recognized that it was “unclear from the record which parties were sent post-sale notice by the City.” Notwithstanding the possibility that the City of Shreveport had failed to provide post-sale notice to the interested parties as required by La. R.S. 47:2156(B), the court held that the tax sales were valid, reasoning: “According to [Subsection 2122(4), it does not matter who sends the notice, public official or private party.... Therefore, any deficiency in the notices sent by the City was, in effect, ‘cured’ by the [post-sale] notices sent by [the tax sale purchaser].” Adair Asset Management, LLC, 195 So.3d at 511 (emphasis added). The court went on to explain that La. R.S. 47:2156(A) “supplies tax sale purchasers with the option to safeguard their purchase from nullity by allowing them to send post-sale notice of the right to redeem to interested parties, at least six months before the expiration of the redemption period.” Adair Asset Management, LLC, 195 So.3d at 511.
In my opinion, the appellate court in Adair Asset Management, LLC, 195 So.3d at 506, properly analyzed the plain language of the 2008 revision. It is clear to me that, through its enactment of the 2008 revision, the legislature adopted a statutory scheme under which the failure of the taxing authority to give notice to an interested party under Subsection 2156(B) is a relative nullity capable of being cured by post-sale notice provided by the tax sale purchaser under Subsection 2156(A). The legislative intent is clarified by the 2008 Official Revision Comments to Section 2156, which' state: “To the extent that a person is duly notified pursuant to other provisions of this Chapter and fails to take action in the applicable time period, the failure to give the notices provided in this Section; c, do not give rise to an action based on a redemption nullity.” La. R.S. 47:2156-Cmt. (f).
Nevertheless, as a constitutional matter, I agree that the trial court properly dismissed the tax sale purchasers’ petitions to quiet tax title and agree that the tax sales at issue should be declared null and void for want of due process. In my view, facial compliance with the terms of the 2008 revision cannot satisfy an interested party’s due process property rights, nor should it resolve our judicial inquiry concerning such rights. Indeed, it is for the courts, not the legislature, to determine the bounds of due process, and, as the United States Supreme Court held in Mennonite Bd. of Missions, 462 U.S. at 795, 103 S.Ct. 2706 (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950)), notwithstanding any contrary statutory enactments, due process requires that an interested party be provided'with notice reasonably calculated, under all of the circumstances, to apprise them of the pen-dency of the action and afford them an opportunity to present their objections.
In this case, the trial court correctly analyzed the controlling statutory pronouncements and, in written reasons for judgment, noted that the legislature attempted to enact a statutory scheme under which the important notice for purposes of due process was the post-sale notice of the right of redemption. See and compare Adair Asset Managemnet, LLC, 195 So.3d at 509 (“[Pjursuant to the [2008 revision], as indicated by [Sjection 2161 ... a *253pre[-]sale notice is no longer the important notice.”). In light thereof, the trial court made a factual determination that the efforts of the tax sale purchasers to notify Resource Bank of the tax sale and its right of redemption—though ostensibly compliant with the statutory provisions of the 2008 revision—were insufficient and unreasonable under the ^circumstances to satisfy Resource Bank’s due' process interests in the delinquent tax properties under the due process clauses of the United States and Louisiana constitutions. I. have reviewed the record in its entirety, and, after careful consideration, cannot say that the trial court’s finding was manifestly erroneous or clearly wrong. See Tietjen v. City of Shreveport, 09-2116 (La. 5/11/10), 36 So.Bd 192, 197 (recognizing that the manifest error standard of review applies to a trial court’s factual determination that an interested party was not provided adequate notice of a pending tax sale). Thus, I respectfully concur.

, Louisiana Revised Statute 47:2162 prohibits certain persons, including tax collectors and ■ assessors, from purchasing property at a tax sale.


. The 2008 revision defines the redemptive period as the period in which a person may redeem tax delinquent property as provided in the Louisiana Constitution. La. R.S. 47:2122(11).